 1   PAUL L. REIN, Esq. (SBN 43053)
     AARON M. CLEFTON (SBN 318680)
 2   REIN & CLEFTON, Attorneys at Law
     200 Lakeside Drive, Suite A
 3   Oakland, CA 94612
     Telephone: 510/832-5001
 4   Facsimile: 510/832-4787
     info@reincleftonlaw.com
 5
     Attorneys for Plaintiff
 6   CARA ELNESS
 7   Michael D. Welch (SBN: 111022)
     MICHAEL WELCH + ASSOCIATES
 8
     770 L Street, Suite 950
 9   Sacramento, CA. 95814
     Telephone: (916) 449-3930
10   Facsimile: (916) 449-3930
11   Attorneys for Defendants
     SANGHA AND SONS, LLC, dba
12   QUALITY INN & SUITES CAMERON
     PARK; AMARJIT SINGH SANGHA aka
13   “ADAM”
14
                                        UNITED STATES DISTRICT COURT
15
                   EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
16

17
     CARA ELNESS,                                   CASE NO. 2:17-cv-02289-WBS-CKD
18                                                  Civil Rights
              Plaintiff,
19                                                  STIPULATION AND [PROPOSED] ORDER
              v.                                    TO LIFT STAY ON PROCEEDINGS
20
     SANGHA AND SONS, LLC, dba
21   QUALITY INN & SUITES CAMERON
     PARK; AMARJIT SINGH SANGHA aka
22   “ADAM”; and DOES 1-10, INCLUSIVE,
23            Defendants.
24

25                                             STIPULATION
26            Plaintiff CARA ELNESS (“Plaintiff”) and Defendants SANGHA AND SONS, LLC, dba
27   QUALITY INN & SUITES CAMERON PARK; AMARJIT SINGH SANGHA aka “ADAM”
28
     STIP TO LIFT STAY ON PROCEEDINGS                1          G:\docs\shu\DSHU2\inBOX\Signed\17cv2289 Ellness - Stip to Lift Stay and Set Schedg Conf.docx
     CASE NO. 2:17-cv-02289 WBS-CKD
 1   (“Defendants”) – Plaintiffs and Defendants together the “Parties” – hereby stipulate and request

 2   that the Court lift the stay on proceedings which was ordered on March 2, 2018. This request is

 3   based on the following good cause:

 4            1. Plaintiff filed this action on October 31, 2017. Dkt. No. 1.

 5            2. The Court determined that the instant matter is appropriate for a stay on proceedings

 6                and an early settlement conference, and the Court ordered the Parties to participate in

 7                the Court’s VDRP. Dkt. No. 15.

 8            3. Following the Court’s Order, the Parties worked cooperatively in choosing a neutral to

 9                preside over the matter. Dkt. No. 18.

10            4. On April 9, 2018, the Parties also participated in a cooperative site inspection of the

11                subject property, a large hotel.

12            5. On July 18, 2018, one day after receiving her expert’s report on July 17, 2018,

13                Plaintiff sent Defendants a demand for injunctive relief which included a

14                comprehensive report of barriers from Plaintiff’s access consultant.

15            6. On July 31, 2018, the Parties and assigned Mediator scheduled a mediation which was

16                to take place on Monday, August 20, 2018. Defendants cancelled that mediation.

17            7. At the Status Conference on September 24, 2018, the Court ordered the Parties to

18                participate in a Settlement Conference with a Magistrate Judge. Dkt. No. 27.

19            8. The Parties participated in a Settlement Conference with Judge Carolyn K. Delaney on

20                November 7, 2018. Dkt. No. 31.
21            9. Judge Delaney set a follow-up phone conference on November 16, 2018. Plaintiff’s

22                counsel appeared, Defense counsel did not. The case failed to settle. Dkt. No. 33.

23            10. Therefore, Plaintiff and Defendants hereby stipulate and request that the Court lift the

24                stay on proceedings in this matter and set a Joint Status Conference in 2019.

25            IT IS SO STIPULATED.

26
27

28
     STIP TO LIFT STAY ON PROCEEDINGS                   2              G:\docs\shu\DSHU2\inBOX\Signed\17cv2289 Ellness - Stip to Lift Stay and Set Schedg Conf.docx
     CASE NO. 2:17-cv-02289 WBS-CKD
 1
     Dated: November 30, 2018                REIN & CLEFTON
 2

 3

 4                                      By   /s/ Aaron M. Clefton
                                             AARON M. CLEFTON
 5                                           Attorneys for Plaintiff
                                             CARA ELNESS
 6

 7

 8   Dated: November 30, 2018                MICHAEL WELCH + ASSOCIATES

 9
                                        By   /s/ Michael D. Welch
10                                           MICHAEL D. WELCH
                                             Attorneys for Defendants
11                                           SANGHA AND SONS, LLC, dba
                                             QUALITY INN & SUITES CAMERON
12                                           PARK; AMARJIT SINGH SANGHA aka “ADAM”
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     STIP TO LIFT STAY ON PROCEEDINGS            3              G:\docs\shu\DSHU2\inBOX\Signed\17cv2289 Ellness - Stip to Lift Stay and Set Schedg Conf.docx
     CASE NO. 2:17-cv-02289 WBS-CKD
 1                                                ORDER

 2            For GOOD CAUSE SHOWN and for the reasons set forth above, the stay on proceedings

 3   in this matter is lifted. Counsel for the Parties shall appear at a Scheduling Conference on

 4   February 11, 2019 at 1:30 p.m. A joint status report shall be filed no later than January 28,

 5   2019.

 6            IT IS SO ORDERED.

 7
      Dated: December 4, 2018
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     STIP TO LIFT STAY ON PROCEEDINGS                 4               G:\docs\shu\DSHU2\inBOX\Signed\17cv2289 Ellness - Stip to Lift Stay and Set Schedg Conf.docx
     CASE NO. 2:17-cv-02289 WBS-CKD
